Citation Nr: 9931447	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  97-33 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
including due to Agent Orange exposure.

2.  Entitlement to service connection for urticaria, 
including due to Agent Orange exposure.

3.  Entitlement to service connection for impotence, 
including due to Agent Orange exposure.

4.  Entitlement to service connection for chronic fatigue 
syndrome, including due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years, 
including most recently from July 1967 to July 1977, after 
which he retired.  Service in Vietnam has been conceded by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran's claims were filed in September 1996.  In June 
1997, the RO denied numerous benefits sought.  The veteran 
appealed only the RO's decisions on the claims listed on the 
cover page.  The veteran provided testimony during a hearing 
which was held at the RO in February 1998, clarifying in part 
that direct service connection as well as service connection 
pursuant to 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) (1998) was 
sought.


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
that the veteran has a current prostate cancer disability, or 
that it is related to service, including to any in-service 
Agent Orange exposure. 

2.  There is no competent medical evidence of record showing 
that the veteran's current urticaria disability, which was 
first diagnosed in the 1990's, is related to service, 
including to any in-service Agent Orange exposure.

3.  There is no competent medical evidence of record showing 
that the veteran's current impotence disability, which was 
first diagnosed in September 1996, is related to service, 
including to any in-service Agent Orange exposure.

4.  There is no competent medical evidence of record showing 
that the veteran has a current chronic fatigue syndrome, or 
that it is related to service, including to any in-service 
Agent Orange exposure.


CONCLUSIONS OF LAW

1.  The claim for service connection for prostate cancer, 
including due to Agent Orange exposure, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for urticaria, including 
due to Agent Orange exposure, is not well grounded.  
38 U.S.C.A. § 5107(a).

3.  The claim for service connection for impotence, including 
due to Agent Orange exposure, is not well grounded.  38 
U.S.C.A. § 5107(a).

4.  The claim for service connection for chronic fatigue 
syndrome, including due to Agent Orange exposure, is not well 
grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for four disabilities.  
In the interest of clarity, law and regulations pertinent to 
service connection claims will first be set forth, followed 
by factual backgrounds and analyses of the claims at issue.


Relevant law and regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted for disability which is the result 
of disease or injury which was incurred or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998).

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The service incurrence of prostate cancer is rebuttably 
presumed if it is shown that it was manifested to a degree of 
10 percent or more within one year of discharge from a period 
of active service lasting 90 or more days.  
38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1131, 1137 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability. 38 C.F.R. § 
3.310 (1998); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that veterans who served on active duty in Vietnam during the 
Vietnam era and who develop specified diseases are presumed 
to have been exposed to Agent Orange or similar herbicides.  
See McCartt v. West, 12 Vet. App. 164, 168 (1999).  The 
regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, non-Hodgkin's lymphoma, 
porphyria cutanea tarda, prostate cancer [effective November 
7, 1996; see 61 Fed. Reg. 57586 et seq. (Nov. 7, 1996)], 
soft-tissue sarcoma, multiple myeloma, and respiratory 
cancers.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1998).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (see 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(d).  In other 
words, the fact that the veteran does not meet the 
requirements of 38 C.F.R. §§ 3.307 and 3.309 does not in and 
of itself preclude him from establishing service connection.  
He may alternatively establish service connection by way of 
proof of actual direct causation, showing exposure to Agent 
Orange during service and that it caused current 
disabilities.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(d).  However, for direct service connection, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), then competent medical or other 
probative evidence is necessary to render the claim plausible 
or well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Well grounded claims

The initial inquiry as to any service connection claim is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that a well grounded claim is a plausible claim, one 
that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The three pronged test listed 
above is known as the Caluza well groundedness test.

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see also Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 7 
Vet. App. 513, 516-17 (1995); Jones (Wayne) v. Brown, 7 Vet. 
App. 134, 136-37 (1994) (lay testimony that one condition was 
caused by a service-connected condition was insufficient to 
well ground a claim).

Entitlement to service connection for prostate cancer

Factual background

The veteran contends that he currently is disabled by 
prostate cancer or disability caused by it, namely, 
obstructive uropathy, impotence, and fatigue.

The veteran's service medical records do not show treatment 
for prostate cancer.  The veteran's prostate was normal to 
digital examination on service retirement examination in 
December 1976.  

The veteran was treated by the service department after 
active service, in September 1979, for prostatitis.  

Prostate cancer was not found on VA examination in June 1983, 
or in late 1984, when the veteran's genitourinary system was 
normal clinically, or in April 1986.

Private medical records indicate that in June 1990, the 
veteran complained of urinary symptoms for years.  Benign 
prostatic hypertrophy was suspected by the urologist, and 
cancer was not.  This was clearly indicated in the records, 
including in a June 13, 1990 letter from the urologist to the 
referring physician.  The veteran underwent a transurethral 
resection of the prostate in July 1990, due to benign 
prostatic hypertrophy.  The indications for the surgery were 
urinary frequency and urinary retention and decreased urinary 
flow of stream all caused by bladder outlet obstruction 
caused by benign prostatic hypertrophy.  See, i.e., a June 
1990 private medical record, the June 13, 1990 letter from 
the urologist to the referring physician, the July 1990 
private hospital admission report, the July 1990 private 
operation report, and the July 1990 private hospital 
discharge summary.  Pathological analysis of the specimen 
removed revealed hyperplasia with acute and chronic 
prostatitis; and adenocarcinoma of the prostate.  The 
adenocarcinoma of the prostate was found in two of the 76 
chips which were analyzed, and accounted for less than five 
percent of the total specimen analyzed.

In August 1991, the veteran again had urinary retention.  The 
assessment was that he had not had a recurrence of prostate 
cancer, and that the urinary retention was probably due to 
bladder neck contracture due to the transurethral resection 
of the prostate.  Cystoscopy was performed, revealing apical 
tissue with bladder neck contracture.  The veteran's 
prostate-specific antigen (PSA) count started to be 
monitored.  

In February 1992, his PSA was 4.94, whereas it had been less 
than 2.0.  Prostatic ultrasound revealed 40 grams of tissue 
with a hypoechoic area in the lower left and mid gland.  
Rectal examination revealed 2+ benign prostatic hypertrophy 
without nodules.  A biopsy was taken.  The impressions were 
status post cancer of the prostate with increased PSA; and 
bladder neck contracture.  The biopsy was negative for 
malignancy, according to a February 1992 pathological report.

Private medical records from August and November 1995 show 
that the veteran had complaints of fatigue.

In September 1996, a private physician indicated that the 
veteran had organic erectile impotence.

A September 1996 letter from the private physician 
(apparently a general practitioner) who referred the veteran 
for specialized urological treatment by the urologist who 
operated on the veteran in July 1990 stated that the veteran 
was "under my medical care" for cancer of the prostate, 
among other things.  This physician's records have been 
obtained and they do not reveal a recurrence of prostate 
cancer since 1990, or opine that the veteran has current 
obstructive uropathy, impotence, or chronic fatigue syndrome 
as a result of his prostate cancer.

A private medical record dated in October 1996 states that 
the veteran's organic impotence was vasculogenic in nature.

During the hearing which was conducted in February 1998, the 
veteran testified, in essence, that he had current prostate 
cancer disability due to in-service Agent Orange exposure.  
He further testified that he had a resultant impotence 
disability due to the prostate cancer, and that the impotence 
existed prior to the prostate surgery.  Moreover, he 
testified that a doctor in service had told him he did not 
have the sperm necessary to have more children, due to 
exposure to something.  The veteran stated that his impotence 
dated back to service when he saw this physician who ordered 
a sperm test.  

A VA genitourinary examination was conducted in March 1998.  
The physician noted that the veteran had a transurethral 
resection of the prostate performed in 1990 for bladder 
outlet obstruction ostensibly secondary to benign prostatic 
hypertrophy.  However, the pathology report demonstrated some 
minimal microscopic foci of adenocarcinoma of the prostate.  
It was typed as a Stage A I malignancy because it was 
incidental cancer discovered via transurethral resection of 
the prostate.  Following that, the veteran had had a slow 
recurrence of lower urinary tract symptoms over the years 
such that he had nocturia for which he used Hytrin.  There 
was some indication of increased residual urine, and his 
private urologist had recommended that he undergo a repeat 
resection of the prostate.  However, the veteran had not 
agreed to that approach yet.  Furthermore, there had been a 
fluctuation of his PSA in the intervening eight years or so 
since his resection, and on at least one occasion, the 
veteran had undergone a repeat biopsy of the prostate which 
failed to demonstrate malignancy.  The veteran advised the 
physician that his nocturia and easy fatigability had been 
present while on active duty.  Clinically, the veteran's 
prostate was benign, smooth, symmetric, nontender, and about 
25 to 30 grams.  The impressions were adenocarcinoma of the 
prostate, stage A I status post transurethral resection of 
the prostate probably without recurrence; lower urinary tract 
symptoms, especially consisting of nocturia and perhaps in 
turn related to recurrent bladder outlet obstruction by 
prostatic enlargement; and a history of chronic fatigue 
probably antedating the prostate surgery and unrelated to it.  

The physician commented that the veteran's prostate cancer 
was of a very minor and incidental nature, and said that, 
statistically, the chance of progression of a malignancy of 
that sort over time was probably not greater than 16 or 17 
percent.  

The physician further commented that it would be very 
possible that if the veteran were to start to have diminished 
force of his urinary stream coupled with significant residual 
urine, then this would signify recurrent bladder outlet 
obstruction by residual or recurrent enlargement of the 
prostate, most likely on a benign basis, and that it might 
respond well to a repeat resection of the prostate.

A VA examination for chronic fatigue syndrome in March 1998 
revealed that the veteran did not meet the criteria for a 
diagnosis of chronic fatigue syndrome.

Analysis

In the interest of clarity, the Board will initially discuss 
the veteran's claim based on the regulations pertaining to 
presumptive service connection.  The claim will then be 
analyzed in light of Combee and other pertinent service 
connection law and regulations.  

38 C.F.R. §§ 3.307(a) and 3.309(e)

The veteran contends that he has prostate cancer as a result 
of exposure to Agent Orange in Vietnam.  

The first prong of the Caluza analysis under 
38 C.F.R. §§ 3.307(a) and 3.309(e), a current disability, is 
not met with respect to prostate cancer.  There is no 
competent medical evidence of record showing that the veteran 
has a current prostate cancer disability.  The veteran's 
prostate cancer was removed in July 1990 incidental to his 
transurethral resection of the prostate for benign prostatic 
hypertrophy, a subsequent biopsy in February 1992 was 
negative, his claim was filed in September 1996, and the 
evidence indicates that it has not recurred since 1990 and 
therefore that it does not currently exist.  Therefore, he 
has not provided plausible evidence of current disability.  
See Chelte v. Brown, 10 Vet. App. 268 (1997).  

In Chelte, the court held that where a pre-service hernia was 
repaired in service and the veteran presented no evidence 
that he currently suffered from recurrent hernia disability, 
the claim was not well grounded for lack of a current 
disability.  Even Chelte's statements to the effect that he 
currently had "trouble with a recurrent hernia" were 
insufficient to well ground his claim.  

The current veteran's private physician's September 1996 
statement that the veteran was currently under his care for 
prostate cancer is not competent medical evidence of current 
prostate cancer disability.  The actual medical records from 
this physician document no current prostate cancer 
disability, so this statement must be taken as meaning that 
the veteran is under that physician's care to monitor the 
situation to make sure prostate cancer does not recur, and to 
ensure proper treatment of it if it does.  The remainder of 
the recent medical records do not document the presence of 
prostate cancer.

The Board notes that in the absence of a current diagnosis of 
a disability listed at 38 C.F.R. § 3.309(e), the second and 
third prongs of Caluza per 38 C.F.R. §§ 3.307(a)(6) and 
3.309(e) are not met.  McCartt.

The Board advises the veteran that if he submits medical 
evidence showing that he currently has prostate cancer, then 
this would well ground his claim for service connection under 
Agent Orange exposure provisions, as Vietnam service has been 
conceded.

The veteran, being a layperson, is unable to supply a medical 
diagnosis of current prostate cancer disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  Medical evidence is 
required.  Therefore, his assertion of having current 
prostate cancer disability is not competent medical evidence 
of the same.  

Combee

Applying Combee to this claim, the Board notes once again 
that there is no competent medical evidence of record of a 
current prostate cancer disability, so prong one of Caluza is 
not met.  Moreover, there is no medical evidence on file 
linking the veteran's claimed current prostate cancer 
disability to in-service Agent Orange exposure or to any 
other incident of service origin, so prong three of Caluza is 
not met.  As a lay person, the veteran is not competent to 
provide a medical nexus opinion.  Espiritu, 2 Vet. App. 495; 
Grottveit, 5 Vet. App. 93.

The Board notes that the veteran is in effect making claims 
for service connection for obstructive uropathy, impotence, 
and chronic fatigue syndrome as secondary to his prostate 
cancer.  The Board notes, however, that there is no competent 
medical evidence of record showing a current chronic fatigue 
syndrome or showing a nexus between the veteran's prior 
prostate cancer and his claimed chronic fatigue syndrome or 
between his prior prostate cancer and his current obstructive 
uropathy caused by his benign prostatic hypertrophy (see the 
February 1992 private medical record), or between his prior 
prostate cancer and his current impotence, so the third prong 
of Caluza/Reiber is not met either.  The competent medical 
evidence of record, including the June 12, 1990 letter from 
the veteran's urologist, and all the other June and July 1990 
private medical records and the February 1992 private medical 
records, are to the effect that the disabilities shown are 
more likely due to benign prostatic hypertrophy than they are 
to prostate cancer.  To the extent that the medical evidence 
indicates that the veteran's impotence is due to prostate 
disability , it suggests that it is due to benign prostatic 
hypertrophy, not prostate cancer.  As such, these claims 
would not be well grounded.  Reiber; Caluza.

The Board notes that the first prong of Caluza/Reiber is met 
with respect to impotence and obstructive uropathy, as there 
is competent medical evidence of record of current impotence 
and obstructive uropathy disability, but it is not met with 
respect to chronic fatigue syndrome, as there is no competent 
medical evidence of record of a current chronic fatigue 
syndrome disability.

The Board also notes that pursuant to 38 U.S.C.A. §§ 1101(3), 
1110, 1112(a), 1113, and 38 C.F.R. §§ 3.307 and 3.309, 
prostate cancer is rebuttably presumed to have been incurred 
in service if it is manifested to a degree of 10 percent 
within one year of service discharge.  However, the veteran 
does not contend that it was; moreover, it was not shown 
until more than 12 years after service, and once again, there 
is no evidence of current prostate cancer disability to well 
ground the claim.  The claim is not well grounded in light of 
these presumptive service connection provisions either.  
Caluza.

Entitlement to service connection for urticaria

Factual background

The service medical records show treatment for skin problems 
but they do not diagnose urticaria.  One service medical 
record dated in December 1970 reports angioneurotic edema.  
Another one dated in December 1972 shows an allergy to ASA.  
Urticaria was not present then.  Another service medical 
record dated in July 1973 shows complaints of left eye 
itching after exposure to mild cleansers, but a normal 
clinical examination.

On service retirement examination in December 1976, the 
veteran reported having previously developed periorbital 
edema after taking aspirin, and that there were no 
complications or sequela.  Clinically, the skin was normal 
and urticaria was not diagnosed.  

On VA examination in June 1983, urticaria was not diagnosed.  

On VA examination in late 1984, the veteran reported that he 
would have sores in his mouth when he would have allergy 
reactions.  Clinically, he had normal skin.  He had a small 
papilloma inside of his mouth also.  Urticaria was not 
diagnosed.

On VA examination in April 1986, urticaria was not diagnosed.

On private evaluation in June 1993, the veteran's history was 
difficult to obtain, but he reported developing urticaria 
about a month beforehand shortly after taking Penicillin, 
then having the urticaria clear, and then having it return 
about two weeks prior to the evaluation.  Attempts had been 
made to relieve the urticaria by changing medications.  
Urticaria, probably drug-related, was the impression.

A private medical record dated in January 1995 shows a 
history of hives over the veteran's entire body for one year.  
One dated in March 1995 reports a history of slight hives.  
One dated in April 1995 shows an irritated area on the 
veteran's lip.  One dated in August 1995 shows that the 
veteran complained of itching for five days after an 
injection.  One dated in January 1996 shows that the veteran 
complained of a reaction to pizza, with his mouth and lips 
becoming swollen.

During the veteran's hearing at the RO in February 1998, he 
testified that he had had his urticaria since service, and 
that it was due to Agent Orange exposure.

On VA dermatology examination in March 1998, the veteran 
reported first noticing pruritic erythematous hives in 1965, 
and having them intermittently since then.  Clinically, he 
had a six by five centimeter soft tissue mass near his left 
ear.  There was no other evidence of a skin rash or disease 
noted.  The diagnoses were lipoma and allergic urticaria.  

Analysis

In the interest of clarity, the Board will initially discuss 
the veteran's claim based on the regulations pertaining to 
presumptive service connection.  The claim will then be 
analyzed in light of Combee and other pertinent service 
connection law and regulations.  

38 C.F.R. §§ 3.307(a) and 3.309(e)

The veteran contends that he has urticaria as a result of 
exposure to Agent Orange in Vietnam.  

The first prong of the Caluza analysis under 
38 C.F.R. §§ 3.307(a) and 3.309(e), a current disability, is 
not met with respect to this claim, as urticaria is not 
listed as a disability which may be presumptively 
service-connected pursuant thereto.  Moreover, the second and 
third prongs are not met thereunder. While urticaria has been 
diagnosed, Agent Orange exposure may not be presumed for it 
under 38 C.F.R. §§ 3.307(a) and 3.309(e), as urticaria is not 
listed at 38 C.F.R. § 3.309(e).  McCartt.  Presumptive 
service connection for it pursuant to 38 C.F.R. §§ 3.307(a) 
and 3.309(e), moreover, is not specified, and the list of 
disabilities for which presumptive service connection is 
grantable under such regulations is exclusive.  In light of 
the above, the claim is not well grounded pursuant to 
38 C.F.R. §§ 3.307(a) and 3.309(e).

Combee

Applying Combee to this claim, the Board notes that prong one 
of the Caluza well groundedness test is met, as there is a 
current allergic urticaria disability diagnosis based upon 
the March 1998 VA dermatology examination report.  It is 
unclear if what is depicted clinically is a lipoma or 
urticaria, but per King v. Brown, 5 Vet. App. 19 (1993), this 
is plausible evidence of current urticaria disability.   
Moreover, prong two of Caluza is met, as there is evidence of 
treatment for skin problems in service as reflected by the 
service medical records, including the one which reports 
angioneurotic edema.  However, prong three of Caluza is not 
met, as there is no competent medical evidence of record of a 
nexus between the in-service skin problems, including the 
angioneurotic edema, or between any of the claimed chemical 
exposures which the veteran may have had, including Agent 
Orange exposure and the documented cleanser exposure, and his 
current allergic urticaria disability.  While the veteran has 
asserted that there is, in essence, such a medical 
relationship, since he is a layperson, his opinion as to this 
matter does not constitute medical evidence of a nexus which 
would satisfy the Caluza prong three requirement.  A medical 
opinion from a physician is required.  Caluza; Espiritu; 
Grottveit.  None has been submitted.  As such, the claim is 
not well grounded.  Caluza.


Entitlement to service connection for impotence

Factual background

The veteran's service medical records do not diagnose 
impotence.  One dated in August 1969 indicates that he was to 
have a sperm count .  

Impotence was not diagnosed on service retirement examination 
in December 1976.  

Impotence was not diagnosed on VA examination in June 1983, 
or in late 1984, when the veteran's genitourinary system was 
normal clinically, or in April 1986.  

On private medical evaluation in September 1996, the veteran 
complained of erectile impotence.  He stated that he had 
occasional erections with early detumescence.  The impression 
was organic erectile impotence.  A Rigiscan was ordered.

An October 1996 private medical record indicates that the 
Rigiscan test had been conducted, that its results were 
consistent with organic impotence, and that the impression 
was organic vasculogenic impotence.  

During the hearing which was held at the RO in February 1998, 
the veteran testified that he had been impotent since 
service, as reflected by a sperm count test he had received 
in service when he and his wife could not conceive any more 
children, and the service department doctor's remark to him 
that he did not have enough sperm, and that it could have 
been due to something to which he had been exposed.  The 
veteran also testified that his impotence was due to the 
prostate cancer, Agent Orange exposure, or possibly exposure 
to other chemicals in service.

On VA genitourinary examination in March 1998, physical 
examination revealed the penis, meatus, testes, and cord 
structures to be unremarkable.  It was noted that a private 
physician had indicated that the veteran's erectile 
dysfunction was on a vascular basis, and that the veteran 
reported being exposed to radiation on a nuclear submarine 
and having had one child following which he was told of a low 
sperm count.  No etiological opinions regarding the veteran's 
impotence were offered.  

Analysis

In the interest of clarity, the Board will initially discuss 
the veteran's claim based on the regulations pertaining to 
presumptive service connection.  The claim will then be 
analyzed in light of Combee and other pertinent service 
connection law and regulations.  

38 C.F.R. §§ 3.307(a) and 3.309(e)

The veteran contends that he has impotence as a result of 
exposure to Agent Orange in Vietnam.

The first prong of the Caluza analysis under 
38 C.F.R. §§ 3.307(a) and 3.309(e), a current disability, is 
not met with respect to this claim, as impotence is not 
listed as a disability which may be presumptively 
service-connected pursuant thereto.  

Moreover, the second and third prongs are not met thereunder.  
McCartt.  While impotence has been diagnosed, Agent Orange 
exposure may not be presumed for it under 
38 C.F.R. §§ 3.307(a) and 3.309(e), as impotence is not 
listed at 38 C.F.R. § 3.309(e).  Presumptive service 
connection for it pursuant to 38 C.F.R. §§ 3.307(a) and 
3.309(e) is not specified, and the list of disabilities for 
which presumptive service connection is grantable under such 
regulations is exclusive.


Combee

Applying Combee to this claim, the Board notes that prong one 
of the Caluza well groundedness test is met, as there is a 
current impotence disability diagnosis based upon the 
September 1996 private medical record.  Moreover, prong two 
of Caluza is arguably met, as there is evidence that the 
veteran and his wife were having trouble conceiving in 
service as reflected by the service medical record ordering a 
sperm count and his testimony.  

However, prong three of Caluza is not met, as there is no 
competent medical evidence of record of a nexus between any 
in-service impotence problems or any of the claimed chemical 
exposures which the veteran may have had, including Agent 
Orange exposure, and his current impotence.  While the 
veteran has asserted that there is, in essence, such a 
medical relationship, since he is a layperson, his opinion as 
to this matter does not constitute medical evidence of a 
nexus which would satisfy the Caluza prong three requirement.  
A medical opinion from a physician is required.  Caluza; 
Espiritu; Grottveit.  None has been submitted.  As such, the 
claim is not well grounded.  Caluza.  

The Board notes that the veteran appears to also be seeking 
service connection for impotence as secondary to his claim 
for service connection for prostate cancer.  However, 
prostate cancer is not service-connected, and furthermore, 
there is no competent medical evidence of record showing that 
the veteran's prostate cancer caused his impotence.  While 
one of the veteran's assertions is that prostate cancer 
caused his impotence, as noted earlier, to the extent that 
medical evidence indicates that a prostate disability caused 
his impotence, it indicates that the benign prostatic 
hypertrophy, and not the prostate cancer, caused it.

Next, the veteran appears to contend that in-service 
radiation exposure caused his impotence.  However, impotence 
is not listed as a radiogenic disease under 38 C.F.R. § 3.311 
(1998), nor is it a disability for which service connection 
shall be presumed based upon participation in a "radiation-
risk activity" per 38 U.S.C.A. § 1112(c)(2) (West 1991), and 
he has not submitted any competent medical evidence of a 
nexus between his impotence and any in-service radiation 
exposure which may have occurred.  His own statements or 
beliefs as to a nexus are insufficient evidence thereof and 
do not support the claim.  Caluza.

In relationship to the veteran's hearing testimony to the 
effect that a service department physician advised him that 
he had a low sperm count and that it was due to something to 
which he had been exposed, the Board notes that the Court has 
held that the connection between what a physician said, or 
what a physician's records say, and the layperson's accounts 
of what the physician or the physician's records purportedly 
say, when filtered through a layperson's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  It cannot be concluded from a review of the service 
medical records that the veteran's current impotence 
disability had its onset in service.  A medical opinion would 
be required.  Caluza.

Entitlement to service connection for chronic fatigue 
syndrome

Factual background

The veteran's service medical records do not diagnose chronic 
fatigue syndrome, and the veteran's health was recorded as 
normal on service retirement examination in December 1976.

Chronic fatigue syndrome was not diagnosed on VA examination 
in June 1983.  

On VA examination in late 1984, the veteran reported that he 
would feel lousy and run down due to allergy.  (Note:  He is 
service-connected for allergic rhinitis.)  Chronic fatigue 
syndrome was not diagnosed, and no medical opinion as to the 
etiology of the above symptoms was reported.

In July 1997, the veteran asserted that he had chronic 
fatigue syndrome due to in-service Agent Orange exposure.

Private medical records dated on several occasions in 1995 
show that the veteran complained of fatigue.  Chronic fatigue 
syndrome was not diagnosed, and the fatigue was not 
attributed to anything in particular by the physician 
treating him.  

During the hearing which was held at the RO in February 1998, 
the veteran testified in essence that he had chronic fatigue 
syndrome, that it might be caused by several things, 
including stress from prostate cancer, and that he had had 
the chronic fatigue syndrome ever since service.  

A VA examination was conducted for chronic fatigue syndrome 
in March 1998.  At the time, the veteran stated that his 
fatigue began in 1990, just prior to his transurethral 
resection of the prostate.  The examiner indicated that the 
veteran had never been diagnosed with chronic fatigue 
syndrome.  The examiner listed the criteria for a diagnosis 
of chronic fatigue syndrome, and indicated thereafter that 
the veteran did not meet the criteria for a diagnosis of 
chronic fatigue syndrome.

Analysis

In the interest of clarity, the Board will initially discuss 
the veteran's claim based on the regulations pertaining to 
presumptive service connection.  The claim will then be 
analyzed in light of Combee and other pertinent service 
connection law and regulations.  

38 C.F.R. §§ 3.307(a) and 3.309(e)

The veteran contends that he has chronic fatigue syndrome as 
a result of exposure to Agent Orange in Vietnam.

The first prong of the Caluza analysis under 
38 C.F.R. §§ 3.307(a) and 3.309(e), a current disability, is 
not met with respect to this claim, as chronic fatigue 
syndrome is not listed in 38 C.F.R. § 3.309(e) as a 
disability which may be presumptively service-connected under 
those regulations.  

Moreover, Agent Orange exposure may not be presumed for 
chronic fatigue syndrome under 38 C.F.R. §§ 3.307(a) and 
3.309(e), as it is not listed at 38 C.F.R. § 3.309(e).  
McCartt.  Presumptive service connection for it pursuant to 
38 C.F.R. §§ 3.307(a) and 3.309(e), moreover, is not 
specified, and the list of disabilities for which presumptive 
service connection is grantable under such regulations is 
exclusive.

Combee

The veteran also seeks service connection for chronic fatigue 
syndrome without resort to Agent Orange exposure presumptive 
service connection provisions, and he asserts that his 
fatigue began in service and that it was due to Agent Orange 
exposure or due to stress from his prostate cancer.  

Applying Combee to this case, the Board notes that prong two 
of the Caluza well groundedness test is met, as the veteran 
has testified that he experienced fatigue in service.  

However, prong one of Caluza is not met, as there is no 
competent medical evidence of record of a current chronic 
fatigue syndrome disability.  In fact, the March 1998 VA 
examination report, the only medical record which opines as 
to whether or not he has it, indicates that he does not have 
it.  While the veteran may feel that he has it, as a 
layperson, his opinion on this matter is of no probative 
value in satisfying the Caluza well grounded claim 
requirement of plausible evidence of a current chronic 
fatigue syndrome disability.  Medical evidence is required.  
Caluza; Espiritu; Grottveit.

Prong three of Caluza is not met either, as there is no 
competent medical evidence of record of a relationship 
between any such current chronic fatigue syndrome disability 
and any incident of service origin, including claimed Agent 
Orange exposure, or that it was due to his prostate cancer.  
While the veteran may feel that there is a nexus between his 
claimed chronic fatigue syndrome and service, or between it 
and his prior prostate cancer, as a layperson, his opinions 
on these matters are of no probative value in satisfying the 
Caluza well grounded claim requirement of plausible evidence 
of a nexus.  Medical evidence is required.  Caluza; Espiritu; 
Grottveit; Reiber.

Next, the Board notes that the veteran is service-connected 
for allergic rhinitis, and that years ago in 1984, he 
reported feeling lousy and run down due to allergies.  There 
is no competent medical evidence of record of a nexus between 
his claimed chronic fatigue syndrome, however, and his 
service-connected allergic rhinitis.  Accordingly, a well 
grounded secondary service connection claim has not been 
presented for lack of prong three evidence.  Reiber; Caluza.

In short, with respect to the issues discussed above, well 
grounded claims of entitlement to service connection have not 
been presented.  The benefits sought on appeal are 
accordingly denied.

Additional matters

Because the claims are not well grounded, VA is under no 
further duty to assist the veteran in developing facts 
pertinent to them.  38 U.S.C.A. § 5107(a).  VA's duties to 
assist depend upon the particular facts of the case, and the 
extent to which VA has advised the claimant of the evidence 
necessary to support a VA benefits claim.  See Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  The Court has held that 
the obligation exists only in the limited circumstances where 
the veteran has specifically referenced other known and 
existing evidence not of record and which would support the 
claim.  Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, the Board finds that VA is not on notice of any known 
and existing evidence which would render the veteran's claims 
plausible.  

The Board's decision serves to inform the veteran of the kind 
of evidence which would be necessary to make his claims well 
grounded, namely, competent medical evidence as described 
above.

The veteran's representative contends on appeal that if the 
Board finds the veteran's claims to be not well grounded, the 
claims must be remanded for further development.  The 
representative cites VA Adjudication Procedure Manual M21-1 
for the proposition that VA must fully develop a claim before 
a decision is made as to its well groundedness.  

The representative's arguments have in essence been disposed 
of by the Court in Morton v. West, 12 Vet. App. 477 (1999).  
Morton was decided on July 14, 1999, after the veteran's 
representative therein provided a very detailed and cogent 
argument on this point in June 1999.  The Board is required 
to follow the precedent opinions of the Court.  38 U.S.C.A. 
§ 7269 (West 1991).  The Board has determined, therefore, 
that, in the absence of a well grounded claim, VA has no duty 
to assist the veteran in developing the above claims. 

The Board finds no prejudice, per Bernard v. Brown, 4 
Vet.App. 384, 394 (1993), in denying the prostate cancer and 
urticaria claims as not well grounded in the first instance, 
as the RO accorded them more consideration than they were 
entitled.  Edenfield v. Brown, 8 Vet.App. 384 (1995).  


ORDER

A well grounded claim not having been submitted, entitlement 
to service connection for prostate cancer including due to 
Agent Orange exposure is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for urticaria including due to Agent 
Orange exposure is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for impotence including due to Agent 
Orange exposure is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for chronic fatigue syndrome including 
due to Agent Orange exposure is denied.





		
	Robert E. O'Brien
	Acting Member, Board of Veterans' Appeals





  The medical evidence does not directly opine on whether benign prostatic hypertrophy as opposed to 
prostate cancer or, for that matter, some other disability, caused the veteran's impotence.  However, to the 
extent that the report that the impotence is vasculogenic may imply vascular injury from surgery, the 
evidence indicates that the surgery was for benign prostatic hypertrophy, not prostate cancer.

  Technically, the 1993 to early 1996 private treatment records can not constitute evidence of current 
disability, as they pre-date the claim, although the Board acknowledges that the June 1993 private medical 
record is competent medical evidence of urticaria disability.
  The Board notes that there may be a distinction between impotence and sterility; however, the veteran has 
testified that a sperm count was conducted in service because he and his wife were having problems having 
more children.  Therefore, the existence of the service medical record is noted.

